Proceeding pursuant to CPLR article 78 to review a determination of the Office of Temporary and Disability Assistance dated January 26, 1999, which affirmed a determination of the Suffolk County Department of Social Services dated November 27, 1998, which, after a fair hearing, reduced the petitioner’s family assistance grant.
Adjudged that the determination is confirmed and the *398proceeding is dismissed on the merits, without costs or disbursements.
The petitioner failed to appear at a Department of Labor Office for an employment assessment interview regarding her enrollment in the Suffolk Works Employment Program. The failure to appear for such an interview without adequate reason provides a ground for a public assistance sanction (see, e.g., Matter of Ford v Dowling, 213 AD2d 402, 403). The determination that the petitioner’s failure to comply with the requirements of the Social Services Law was willful and without good cause is supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are without merit. Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.